Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William “Bill” Pannell (Reg. No. 45,454) on 01/14/2022.
The claims has been amended as follows: 
  Claim 23 (Currently Amended) A detection device for determining the occurrence of a gunshot comprising:

b)   an analog to digital converter for converting the microphone’s analog sound signal to a digital sound signal or at least one filtering circuit;
c)   a processing circuit for processing and analyzing the resulting digital sound signal;
d)   a data storage device for retaining and preserving any captured or analyzed data wherein:
the microphone and analog to digital converter capture a digital sound signal with such fidelity that the constituent frequencies that comprise the ultrasonic spectrum are retained and preserved;
the processing circuit 
the processing circuit determines whether the discrete component sound frequencies are consistent with the characteristic ultrasonic burst, that corresponds to the known ultrasonic signature of a gunshot having contiguous ultrasonic component sound frequency content that includes an entire spectrum of frequencies in a range of 20 kHz up to 192 kHz; and
said storage device is for retaining and preserving the data as it is captured, transformed and used for determination.


Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1,3-7,9-16,19-21,23,25-32 are allowed. Renumbered as 1-26.
 Claim 1: A method for determining the occurrence of a gunshot comprising:
a)	capturing a sound signal digitally with such fidelity that the constituent frequencies that comprise its ultrasonic frequencies are retained and preserved, wherein the sampling rate used to capture and preserve the frequency information of the digital signal is in a range from 48 kHz to 384 kHz;
b)	mathematically transforming the frequency information by creating a spectrogram having a spectrum of frequencies of the signal as it varies with time or a spectrum of frequencies over a short period of time; and
c) determining whether the spectrogram or spectrum or sampled portions of the spectrogram or spectrum contains an ultrasonic burst that corresponds to an ultrasonic signature of a gunshot having contiguous ultrasonic component sound frequency content that includes an entire spectrum of frequencies in a range of 20 kHz up to 192KHz.
The following is an examiner's statement of reasons for allowance:Regarding claim 1 the prior art of record, specifically Cowdry et al. (US Patent Application Publication #20140361886) teaches a Gunshot Detector with a firearm Event Detector worn a user’s body and is intended to make notification if the wearer is 
However, none of the prior art cited alone or in combination provides the motivation to teach determining whether the spectrogram or spectrum or sampled portions of the spectrogram or spectrum contains an ultrasonic burst that corresponds to an ultrasonic signature of a gunshot having contiguous ultrasonic component sound frequency content that includes an entire spectrum of frequencies in a range of 20 kHz up to 192KHz.

	Claim 3, A method for accurately determining the occurrence of a gunshot comprising: 
a)	capturing a sound signal, either digital or analog, with such fidelity that the constituent frequencies that comprise its ultrasonic frequencies are retained and preserved, wherein at least one bandpass filter is utilized to capture one or
more discrete component sound frequencies within a range from 20 kHz to 192 kHz; and 

The following is an examiner's statement of reasons for allowance:Regarding claim 3 the prior art of record, specifically Cowdry et al. (US Patent Application Publication #20140361886) teaches a Gunshot Detector with a firearm Event Detector worn a user’s body and is intended to make notification if the wearer is fired upon by another  with a firearm (Paragraphs 0038) and A body worn or mobile mounted detection device resembling a small cell phone or possibly smaller. Interfaced via Bluetooth to a Smart Phone or other telemetry device, which will send alarm in a firearm discharge condition to the proper authorities. (Paragraph 0018)  Preston et al. (US 2016/0191163) teaches detecting sounds using a microphone that produces a microphone output signal; amplifying the microphone output signal to provide an amplified signal; performing band-pass filtering at a first frequency on the amplified signal to produce a band-pass filtered signal; performing envelope detection on the band-pass filtered signal to produce an envelope detection signal; (Paragraphs 0008).
However, none of the prior art cited alone or in combination provides the motivation to teach determining whether the spectrogram or spectrum or sampled portions of the spectrogram or spectrum contains an ultrasonic burst that corresponds to an ultrasonic signature of a gunshot having contiguous ultrasonic component sound frequency content that includes an entire spectrum of frequencies in a range of 20 kHz up to 192KHz.

Claim 21, A detection device for determining the occurrence of a gunshot comprising:
a)	a microphone that is capable of capturing sound frequencies within the ultrasonic spectrum, above 20 kHz, for capturing a sound signal;
b)	an analog to digital converter for converting the microphone's analog sound signal to a digital sound signal;
c)	a processing circuit for processing and analyzing the resulting digital sound signal; and
d)	a data storage device for retaining and preserving any captured or analyzed data wherein:
said microphone and analog to digital converter capture a digital sound signal with such fidelity that the constituent frequencies that comprise the ultrasonic spectrum are retained and preserved; 
said processing circuit analyzes the captured digital sound signal for frequency information in a range from 20 kHz to 192 kHz; 
said processing circuit mathematically transforms the digital information by creating a spectrogram having a spectrum of frequencies of the signal as it varies with time or a spectrum of frequencies over a short period of time; 
said processing circuit determines whether said spectrogram or spectrum or sampled portions of the spectrogram or spectrum contain an ultrasonic burst, that corresponds to a known ultrasonic signature of a gunshot having contiguous ultrasonic 
said storage device retains and preserves the data as it is captured, transformed and used for determination.
The following is an examiner's statement of reasons for allowance:Regarding claim 21 the prior art of record, specifically Cowdry et al. (US Patent Application Publication #20140361886) teaches a Gunshot Detector with a firearm Event Detector worn a user’s body and is intended to make notification if the wearer is fired upon by another  with a firearm (Paragraphs 0038) and A body worn or mobile mounted detection device resembling a small cell phone or possibly smaller. Interfaced via Bluetooth to a Smart Phone or other telemetry device, which will send alarm in a firearm discharge condition to the proper authorities. (Paragraph 0018)  Preston et al. (US 2016/0191163) teaches detecting sounds using a microphone that produces a microphone output signal; amplifying the microphone output signal to provide an amplified signal; performing band-pass filtering at a first frequency on the amplified signal to produce a band-pass filtered signal; performing envelope detection on the band-pass filtered signal to produce an envelope detection signal; (Paragraphs 0008).
However, none of the prior art cited alone or in combination provides the motivation to teach determining whether the spectrogram or spectrum or sampled portions of the spectrogram or spectrum contains an ultrasonic burst that corresponds to an ultrasonic signature of a gunshot having contiguous ultrasonic component sound frequency content that includes an entire spectrum of frequencies in a range of 20 kHz up to 192KHz.

a)	a microphone capable of capturing sound frequencies within the ultrasonic spectrum, above 20kHz, for capturing a sound signal;
b)	an analog to digital converter for converting the microphone's analog sound signal to a digital sound signal or at least one filtering circuit;
c)	a processing circuit for processing and analyzing the resulting digital sound signal;
d)	a data storage device for retaining and preserving any captured or analyzed data wherein:
the microphone and analog to digital converter capture a digital sound signal with such fidelity that the constituent frequencies that comprise the ultrasonic spectrum are retained and preserved; 
the processing circuit mathematically applies, or the at least one filtering circuit applies, a bandpass filter(s) to capture discrete component sound frequencies within a range from 20 kHz to 192 kHz; 
the processing circuit determines whether the discrete component sound frequencies are consistent with the characteristic ultrasonic burst, that corresponds to the known ultrasonic signature of a gunshot having contiguous ultrasonic component sound frequency content that includes an entire spectrum of frequencies in a range of 
The following is an examiner's statement of reasons for allowance:Regarding claim 23 the prior art of record, specifically Cowdry et al. (US Patent Application Publication #20140361886) teaches a Gunshot Detector with a firearm Event Detector worn a user’s body and is intended to make notification if the wearer is fired upon by another  with a firearm (Paragraphs 0038) and A body worn or mobile mounted detection device resembling a small cell phone or possibly smaller. Interfaced via Bluetooth to a Smart Phone or other telemetry device, which will send alarm in a firearm discharge condition to the proper authorities. (Paragraph 0018)  Preston et al. (US 2016/0191163) teaches detecting sounds using a microphone that produces a microphone output signal; amplifying the microphone output signal to provide an amplified signal; performing band-pass filtering at a first frequency on the amplified signal to produce a band-pass filtered signal; performing envelope detection on the band-pass filtered signal to produce an envelope detection signal; (Paragraphs 0008).
However, none of the prior art cited alone or in combination provides the motivation to teach determining whether the spectrogram or spectrum or sampled portions of the spectrogram or spectrum contains an ultrasonic burst that corresponds to an ultrasonic signature of a gunshot having contiguous ultrasonic component sound frequency content that includes an entire spectrum of frequencies in a range of 20 kHz up to 192KHz.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.